~

Case 1:21-cv-00306-JJM-PAS - "Document 19 Filed 08/31/21 RECHT 14 Pac FP 5 235°

¥/ 2/0)

BOON ORIEL

ae AUG 81202100

U,S-DISTRICT. COURT...
DISTRICT OF R.I.

Wet of Dismssal to. haa git +2 Face
the al (egod injuced paily and vulation ef He. “Sis Annedvurtt

Ln. OF der for A Chime fo Aust, There must beqn. uaputed |
f “This_ts_alss kvoun 1 He latin pilose. Cops belech.' _
lp baled (they means the body of a Cine. Which would Le He.
ACUI, _aC_ia Hla. eight Ay face pn Aceusel, The Commonwealth mast
plede a_Colpus Goleth wir ayidence that a less that has cccutel and evidence
ht He lose. has octufed due +r ot asa test of 9 CHimnal ayency. -
fadure -r establish or poperly show of ta. plepes Shui of 9 corps ble
(,2. the corps of a muardee, No bucved. (umains of alseX, the Stolen good ot
a Culg| lary of that _of tha person so yjured in 4 Chum, 1S gual lffion of
ny. fie: -2xiny and Const utr lly. socured’ sth amendvont_t _
According h Uncted State: es V, (a| row 7949 fod Tbr Zblswed iy Fall
Fext foomal ot 1273 US. Ayo Lexs 20034) * foot that tha Chvnml act -
fook place is Synefivas etewed tras the Cofpus Celect.
Vet stand D atmed of beating aims oc carrying ot bland shu eapans
\as_alitady been doc ed fr wt be action, See Maite Caroling Scare Lut
nso State I Hud _ oe _

The act é Murder ISA Cuninal actond. would be suff ent. ips
Sale “a conjuction with, the. ctl of tho victim, That ts both fhe lass
22Ing (detetred the loss of Ifa. and fs. Crmnal act of mutdes. which
sould eaeat the neceseasy Cau foc a cline 40 exist, See. (luitoel as
quiteay, LL Mackoy. | 18°. =. The predvidtion of tht dead body gave Cosa’ ~

 

 

 

 

 

 
      

“7 Case 1°21-6v-00306-JJIM-PAS Document 19 Filed 08/81/21 “Page 20f1

inartato of the corpus bolechi.”

 

the sgocrert Conn use the _conchiti fol pistected ple- Qising
cig Keg Choe) and beor Chald) atms as posto idence ot a (Ties.

zon Chale is Mo chim, yuled paily of cotpus Joleck nol (s Pale an
actual ALCUSOF As Capuuted by Hea! Sixth amendment

 

“Thoretere. Hy pr dttel mul be Aicwssed , wet plgiidde epuadice
Kaa, has failed +o poke A Clam ufo which I ‘ie ctf 8
Olen

 

Dn order A conuict septore of acta it 1s exentul fo fore
the Chaye fo the while etevtt as_lod im the clang made agouit irbe.
Those thy Case_muct be dismissed asa Cita by dofivittouy. accotduy fe
the Sowasong toblet proved {0 mein yal, is “an oulac.” Evil ¢s defied at
“Molally abijectiwull @lsehauor” hn F hove fone vag g CCunmal ack th
evil act a ‘morily abpectionable behaut?.

Ctterson [f Newlbrke  G3LUS, (92 The fae; frwcess Clause
rstetts the accused agaust Conviction kag uon post beyoud a. (aseovable
doubt of avery) foct ve fecessary fo onsite’ Hee cpm wth which he
Chara SITUS, af 344!

Mastes Vi Unted States 2 Ay D.C 350. We agree tht
the cud Mout is An elomunt of avely Clune, which mug be UA sume nd
allege andl posed. (

 

The. prsecution alleys nw evil vturt; because thee 1s ‘and

JAS MOnL,

 

 
sd

cece BE PA CV-00306-JIM-PAS Document 19 Filed 08/31/21 Page 3 of 14 PagelD #: 237

il teas Mt
bo the. mole | + hatter 1G 9 of An. ou
pa Her onde, aloes n08 “ron stdute a. ites |

thin : “tho. viet LO ok “ the aul Aner becons on. el dec

A Crimes. comnatTte el ow, ah Mukasey. S16. fad 738. cin. pact :

Plasencia. fr cortlay +o tha meal.
~ © dlaplouty of basenss So Ta Cnn] | tte.
nthe pnt, el fea, gh “veal oof ye 4h (equ la ith sta i
ae WL has. Tony been. cecognzed. ot tha. United States Caull 2 Lf PS
OL MM eee

ere tho nwt Cif ane a
Ue. ~Chons._ “consi. of. ach. /

Tg: ay ie gn o
ime _i ig Gare

Aa a i The thse a sts Is MS a a“

ChIME

whi Whe widhnwnt pcceeds and f26 4
3 The cau Fd abel cag

F.3d & a.
iit eae most coults eguite OM. cel utent dlenant fora.
—. WGA IW re
Clit By ovary cases oF cout, th
Unt Site Py hae fe

| fel Ccumunal | Ct
1 ed. Oe. Fam Ha act iteelfé. 6 Ln. mull. the ade of Kulloy ol tas

i ho malice prepenge_~l# Aaey
| wae & tho legal fee. of th oe. Folondr,. ana Sd_

of faking_popet of owathar part Frees proved
| vedo.” hie, lh, or mustal. asiga, rare oF a eh pms

ete wl the act
| adi. cand the. vert - byte tS. tno fe Gud a in sel

he nn deel tis ff dee oT the. ae

in, she
 

 

My AChons ale innocent anc legal w_tgelé State Ve Hunt ly “The Calty wi

of | A GUN pet-se constetules mm offence."
“The. Zromolog cal defuttion of CLINE / Accords to Anton ale, Cw

ts tiya-the mid_| [3 coyraty and mong “sufi o "Cancked ol Suitalpass.
of nfladwn of the laws of Gad. "

Hrecotalng sty ths. poophet anel mescanye- ot Allah, Jéaus the
chist, frimarly ly tao as Veshua, ben Yo sut_ of ” Jostias the. Son of Josey ,
hs. teaches that “Aha Sth (es a the wih the desire nit the act.

 

 

Thus Teaching A Uigns pec wth Ane | ayo Cfiml mush have ev/
intent , Ste thor iS China \ tent por evi [ wctent my aclions afe nor

CFimmnal And This Cag musL be olism ssa |
Zam Lucha El foclibectad

y huddle El fr Lipestaol

. 4 free. Moor, lita peisever of the inguuschon choiug
business AS “The. hemocray :

 

 

 

 

 

 

 

 

 

 

 
 

  

2 oreo ASS A:2AnGy-00306-JIM-PAS~-Dooument'19™ Filed 08/31/21 “Page 5 of 1 ageIb#.239 Ct

Blolaga

 

fuk: A ocov@ _ ——— |
~— Commonvsaltar ee |

 

 

———y “Lucha € | for Lbeted ond the Merch wiley =

Probable Cour. “notlatue Spe pticn & uudlation of due. fess 5

acl 7 ——
" _ — Accordog. bh the “Pobalole. Gauge. nective.” given tr Me by He.
Commonwealth uu he crit, Submited. by, troopet r Midd K. Sullivan.

Th, peesectior- IS [a will (Kul \ yl lation of. Massachusetts [ows and has. evil
ident. a ee oo .

oe According. te fap Q “of te alley ol Natrave” tha. lose
ution _adimcts_ that L Vie couse. navietwe iB “Cased ype (euier). of
“leo. Survellance _ “ afer - ae. At, with 7 benefit ~ of. und sight.
See. Commonwealth V. Bac 41 Mass. / Ay A 59, 593-51 y. “A
vee hunch Of goed fath belief _ts “nok suthcert T Posboble le Cause] and
the detemmation Leannot bef made vacth the ho benefit of hudsight, . the
question fomans of | hear the offer with a ante suspiion to ‘belave Q

COWML has heen, Was being, of Was, about. to be Committed A¥ THE. TIME
OF The SOP ee

 

 

 

 

 

 

 

 

 

 

 

 

a — oe C Chee E y atl 2 ctoted hat hw cheered Q. black. /
transit van gul aL over in the black dawn lane. and. activated he. Qmorpenc /-
Gase-t:21-cv-00806-JJM:PAS Docume!

  

coB/si/2i Page 6of14PagelD #24000

 

 

uncon VV. Bocerta 366 £ Supp 3d 113 “Jackson thus bold that

the cight 12_possass Fileatns.... imples a Light 4 obtain the bale

nccessaiy ty use them, See _glsv Assn of MU fifle and pistel Club UV Ae

ND, QO: E 3d LO, MG. the qedion LJ wibethy Q MAGIC IR ly qu

Ola under thy Second Amondmont The ansise/ Kg yi. A ee much be SOHNE
Light tr pssesr.. agains. See Texel U." tly of Alameda 873,

 

 

A fot vich is Fee and offen to all 1s nak subject q litre. or

tar _Chicaoo |, Collins .
butte V. Becerra 366 £ Supp. 3d (13) "pylons ofammu-

nition Magaccivas able > he ld more thorn Ld fouls 8 of Gnmun/Tion ale iy
Common use. by lave abil feosonble ctizens ft lowfal uses like self -derbnse.
This enous to detide that a maagzre able to hold more thay [0 rounds
passes tha Keller test and is potected by the And Arwndowyt, The Sipe
test ayy! (es becouse G agate iS a essontal mechan cal ait of 4 fleaie,
The size limit directly apa ows ability to ceterd ovecolt. Arither raga z ns
dv founds of ammantion, jor Af Viger, Nor barrels ale speciticel a lly montoved iv tha
Second amandmurt Merthyr are “Hey montioned in belle, But ‘withyt a (ight
+d Kop And bare Huggers, of battels of ammunrtiy and the. maya 2inas Hat
hald ouywun' Tio, Hye seconal aia. amendnant would be Meaning les, «A Vyock
\/. Coty off Suunnylae 77? FA TY, VG

fade ¥

These Chatigs Fe ot hung Moe +han Cow lyy the second Arendmenit
Mobb into _o pes pc Wiledage ond acaching g_lidense 40 sad priwiledge..
The Copmmonwealt, has unconstitionoll, via 1s Legis lela rad ia
stalaly crime +6 Koo and bare atoms. cot out tho legislate witten > |

 
  

wueepeeloASe-121-Cv-00306-JJM-PAS Document 19 Filed 08/31/21 Page 7 of 1,

 

permission Vid license. Vet Hw people of the United States via bs congies
has already declared it a (1g ight. Riots cannt be ‘licensed.
“Thompsou V. Semith “Ligh of the CilZen deel at a phete
pruiledye whith... may Cbg] poohbithed) of pocontfied] atoll bute
Contin Cight which hw. has under tha fight ot Lf, Ibberty and “a face
uit of happness. ‘

facts) 5

_ ter £ oa sing and not charging one of of milttig men The Common
Soot 1S malicosy ond ita eu wt, nt Charging us as_a_conctitutional ly

rotocled miltiq. “They ale changing out status anil chaging sas indwulua
insted, with ndwvidual ‘case numboct avi chocges tor He Same ever, 1n Paisul
ta jou vertute - Because this Cases nst about Justices about dsctiminato
agous oul Adtonal_of gn, (eligious belief dnd destroying the [wes oF _!!_ innocent
inn ast So the preseciton corr hove ancthor Conuiction nas ther belt:

 

 

 

This should be onw Case, es one case aun andl be titled “The
© wealth V, The Moorish Milita.
_ Oey f that wos the Case, the divide and conguer datlies would
aot work. and there would sat be no Chagos hecquse we ave petecled WE
Lye nol Amend ren:

Facts) 6

 

By the polve own account thy ore describny us a_well -
“ey ulorted mile Ida Cee paragcaph bof the probable Cquse_ natratwe.

 

 

By the police pwn account, the nover, at avy pont in time WY ten
mth probable Aquse. Nat tahive peated that we were under acest for aT
“Vhe nat rrottue tales hat AB aussie SRO 05 Jo HOF IGE laa hE

   

 

 
g | VQ [eet eee MOB SCUNITY 19 _Eded O8¥81/2I ‘Page’ of wap Pagid Pop

“OO LOG
Miolakio of ALIA GL ch 296 2 58h

1GL ch Vb 3 Se@R ) vas violated for Me

 

 

Follo OW May WASOS |
LBS Nok able bo cross eramime AL Lei MALSGeS sha

 

 

We
“ates \n2e

Sister |

& ork Ce heonry, and “E visiloly sean Wreo pers cee
ue Ge. See Zto @ 58 & 4) uy Wie father and.
were presenk and they were wok allowed Yo

 

 

Rnd Gaily. Korgrver violated 236 & SBR CYB) Me

Sade shall
Ws of He reason, for dp tenton: | Cymuly youre \y Lherke,

52. foul
Ve’ AS.
_ ane

‘emg

(a) melvdr wriltm fudiugS of fate and. a wntter

yo frolorvle cavs bul never. giated Laode VAR Ws.
ja Vtolukxtam of WAN cGnws. Nowe of wy Ocrnious or.
NES Were dongarss 40 CMyore. There fore, Lon

aimed uvconstitvtponally. Se

 

 

 

 

 

 

 

 
 

$@-4:21-ev-00306-JJIM-PAS ~Document'19"Fl16d 08/31/21 Page 9 of 14 PagelD #: 243

Boat Coma snpiealt Yi. Lucha EL PocLibetlad

and the Moorish pailitig Cfoologg

altel Mite
AEM © CRIMP Bale 3 Annvtions
abate ow Chore 6 by compltt gr Hoe accused 1s. unde avert |

Ws Lf oe on vk

. | ; 7 afand ju’s ho 13S &) titled ag srera as Voig &
adh any bean indicted by gland jr, Aa 18a Ub be
bya prise Cayse Kearny Peder obec ba shacld be hall Bet
GL) C226 8 3G"

nat gbuse thy per... Oywarting .- 1d. |

bilan ar_indictroent see bopon 386 Mass at 687 4 Se

_ There may be Cilcara Tlavces havever, whate the prasece acs dad

deb.

Fathom ‘dtinaes a ctor cotter the. ditendoat 2a. eibaaelt
cause, Ave’ng In Or povert, A Hadfield Ve Crmmunwealth 9b 2 71s

ae 52 Cie! Coweurverting probable ause Maing cay bet MM invite

- j fut y al cb. . pe i C 7 Wa. S
hare "eftoduy 40 dicttct court)” "Obsidion of Clonal pecess, “of waste

of jadiual feswutces

Ne
\.

hs Shall ok whut wos supposed fo be the probable cause Mant, or

—,

fuga 0 021, Tas tan Fe prea adh mg ager, le ts
pidwecuitter, who hod 22 dys To prapare. of SA | hewn pn ag,
Steno to ilu the ccummal. yroess, Waste ydicral Le Scalers aed Oay 1K

 

; oo . 4 : yf mn ; 1h, (1: Ly Ll o.

C06 an, indkcvant nts tha. problol couse etre. cli wales Pie ;
(ase found os hvrbsight; Abe Commooacdealth clammed thal a 0a st pat ’
of Aye rials wore fhe (ragen fo fw erin 3.0 Any @ tensor of dime. But the
4:24-ev-00306-JJM-PAS= Document 19=-Filed’0s/31/21 “Page f0°OT TF Pagelb # 244 ©

    

 

CYAGLS do nxt Wal ews Such evidler(e.,
J

 

Jones - ALM & Com Fo cule.3 |
‘TT £ AY dicot has et A ready been {t wfucved, Q Aefndeel charg

/ rane. 'E a OA

ef aT Wien OR AAS healing AS § deh WS May

wi Or Ce Lt rus be gue a pabeble Chl se. os :
Le See OL ¢ 226 $ BF.

 

 

 

. Ormonselte VU Melor tly 395 cous [ONS “On inde {nai
conn Stoel unless at A Mnwu™, it (S Suygfed het by euidlonice. Suffeven 7
hy establish en latte. Cauje. to _alfey

 

Yar Oo (linc fy + he OL habe. Cay se pat five, olocl be (ous WEL)
7 l dp os atk fee
ddemned based on bind sight Which LS Couto n prassacbuselt bass,

 

 

f , sie! _——
Y Wide. EY bx L wert

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
% | of i82 Fh ov 00209 IUEPAS VDotunett HOA Filkd 08/8261 LRaRAISAGS PagelD #: 245
nn CR. OOVOSAA

. "7 . \t ROD e imMic €
\ & Cort€hon N © a °
Rl RATT Louse © Tneeres & - Fe kane Courks howe,

Pod CAL ATR ARAL Baris Bie

Ta ce marder ob CommBaneah of Massackuwears Ve
Lucha C\ Sor Libertad" or COMMONWERENY OF

MRSSACHUSENT SNL STEVEN PERE"; The federed\
Courks | of Phe United States ‘hare oftcgina\ “Sei sGieston.
WR ev Arete Stores Cons tunon Aricle TW Sect A.
<The Jubrauu\ Rover of Vae United Serres, staal toe verre
_ Cork One Run sudn_ ateror Coetts Dre

. “The “Suadiccn

mM me poorer

dad Orta Cars) os "the Congress 80
. hime we dom cand estadish . Setkion :

Lower : roll extend to Pit Cases Law on @ Sauk
Cwithout Lis bnckno, wer ween cama fF CoS ONSnGe

 

 

  
  
  

Undo Weis Condhition Ake loves of tne Unked Star's,
OM & Ueeat¥@s mace. [ Federe\ question j... de al\_m $28

LEARN A Slate or Cnr Glrrens ere of) IAC

Koteiegn Stute>, Cistums or Silojecss PDI
nro dl. Seckion 2 Conbnvece.+ Bema.

   

of CiktRenshy

Therefore, reqorrdbess of Hee Stake [Common uvieer\th_vhshe
be laombihy_ im as ovho Tom Lucha El Por Lilver bac
Obie of Merewo of whe Tum Mo -, STEVEN PERS
SORS action There & no. Cmskivhongy equine

fot tnt controversy 0 inclyee. or2be._ over 245,00 c
oe - Ore

  

 

 

 
B\o|

21-cv-00306-JIN-PAS~ Rotunda IO" Filed 08/31/21 Page 12 of 14 PagelD #: 246
CoOmmonr WBA
V,
LuMn £1 Por Lilo erkad | k
“The Moone HAM Sa.

Jo Hee of Malicious  Censpivacy oo

 

Aw “ww
_ oe eld
wae ne

UBS Ow

ay _ a

_to pow

\

Koming ee

Who T. Las “urraignod™ Prior *P Gouty
urs RAKE wn AC Lesnar , appre WM wre ly bO_veary of.
: ‘be awn AMON _cxyprowelte me wn Wer cell
WHOM he cappmacked nae ho. told vere be

 

forced wdo..

4 AXTAAVLON and Wis hanes he Wad hove cuppecred
in Pres) Report Frona We stale of  Massachsctts

 

\v of ak leoled Wee moron] & He proce
Wich Stated Disordorly londuct!

Phokeoc A

  

and Ye said “You howe Wr leask severe Caurges So

_ ord |

pe. procansny, pro sh.

ok ko represtink your Cust’! EL infouned ne

RT world nor be needing. Wis semis and B

iourk’ T., Tn short stated

re,

me PresOn®ds - Vay _OAN. ot umenrs Crn\\ yo Koovt stikey

Tash en re cnt stated omongsk o torr things.

Ow jun

wwe |

 

blame o

h somite

Whee lhe was ater SEL ndy. De.

esmealekely

Yorn compare of Yt deck.
anny OF Lhe "Defense. MOY ond Gwily eusedle,
Mg, bevk Te Foren d me bo Weave, My fleg OX. Ond

dow mounts tv file
, also We mei den Ww.

   

 

Moan, Who was, loeine
Mors ONS cack as lt he [sy a vichm. of. someting

     

 

4

\

ne Hnly oy moty oe. tater luce wi

of
   

 
   

      

: ev-00306-JIM-PAS: “Document 19” Filed 08/31/21 Page 13 of 14 PagelD #: 247
6] 20/91

Conan vocal Lucha BI Rhibeflad -
and Ho Moolish Militia Cr 06lo# ODO.

— Akfideat tn s« wit of Military exempton of prosecute :
Failed) 360 8 10a 264 § (0Con), 9748 7, O41$ [00 |
et seq, Etalg, andl lack of pObable couse. oo

 

 

 

 

Tg Sled pratiously and confuse Connit be chaged with
any fb Hese.ollgel crows we We ote via the 2nd Amends ent ane
nies be Hecked os 0 militar 7 avd thecetice ocernfl patsuant te ALM GLC
140 & 1p. C CH) _and (d) - as we ate and were a mnclitiyy concesiderts,

teveley ough te condact a trom exercise avd operon. mn aciokdance with
He less aril Cusbms of viar, we wele uniformed, brad Shave a. chain of.

commnanl, openly ovmtd ond emantl. reacelal with He stale alice

 

 

 

ALM GE ch @

meee

[YO § [94 Firearms = possession

 

~The pavsions of this secon shell nat aga fy the fallony.exeoype
persons andl ses ¢ EL did
(AD possession of (atl & and S boty uns andl_ammuntton theletore by Aon (2s (eu.
Ffaveloy in of thvayh the Commonwealth Oo
CO) pusons.in the eniltary of othwe serve of any Tel @

 

 

—Unted Sfates U Yois. Gay Aad L086. "The cut Fath stad the Ju
that ck cond find that te ou muldia tsa militory orgamecton only ft Se

gfoup has_o Iie(achal Comrand stadia and conducts rts operators ia cxcsttane

moth the laws ond Customs of wor ‘ond. cf tts mamboers have. a unittolm. and Carry.

ames openly." “The coust fold that a fixed emblem Cecogt ceable_ott a dtance. wi
 

 

 

   
  

__.Case..1:2.1-cv-00306- S« Docu

 

ment 19d 08/31/21 Page 14 of 14 PagelD #: 248

 

 

 

 

 

 

 

The ta i whether mildiacwn aod membres of volunteer had the gl
ard (es porstbilites of nditional armies.

 

 

 

 

 

 

Specifically the dustruct Coutts unitor M instrudions find sutfiuuett. sped
iuctar nghonal ay (eerwnk Thal bear ov fhe question. See atria a a hm
(elative to He teactmunt_of Plisoners of wor, Opened Hhf_signdluce Uplate
att YA, & UST 33? 3320 TAS V0 24 Here in aabtec Gaeveve Covel

| ).
Ha id Conveilion Vo M (i aspen tha lav and Customs. of War _ovl lane OT, i i701
amet § | ch, oct L, 36 Stat 0077, 295-96 TS MO 537 Mkbesn atter Hy
Convention 0. W / The Geneva ( onvertion Siqved by [€ 2 ndlae 2. eile
 hewwg_a ted avd distindive signal /ecoqyible_at 4 oliSlence“ as ore O z
recossary covolton Hvit quality | the pnembers of am It fc telus _as pliseness.
of war, “Untorn Styaal of emblem” are _iutterchan gable,

 

 

 

 

 

 

 

 

 

 

(; ) Command , Danctigm & Open Cally of ome Q) Cnuual oferélions 14
accocdonce. with the law's and Castors of war.

 

 

 

 

 

 

 

Dich, £0 be Libostad

A Even Moov ish Neteaner|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
